Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 1 of 12




                                                          USDC - DVT
                                                          2:20-cv-56
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 2 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 3 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 4 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 5 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 6 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 7 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 8 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 9 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 10 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 11 of 12
Case 2:20-cv-00056-wks Document 16 Filed 05/18/20 Page 12 of 12
